DETAILED ACTION
Claims 1-20 are considered for examination. Claims 11, 16, and 20 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive in full.
Some issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, some previous issues under 35 U.S.C. §112(b) have persisted and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §112(b) that the amendments to claim 16 overcome the previous issue of record, The Office finds this argument non-persuasive. Claim 16 still recites “the instructions to receive the telemetry data” wherein claim 11 only describes “instructions stored therein, which when executed by the at least one processor, direct the application server to: receive telemetry data…store the telemetry data…send the one or more lessons…”. This does not provide sufficient antecedent support for “the instructions to receive the telemetry data and the corresponding user ID” as it is not clear which instructions of generally described “instructions” are “the instructions to receive the telemetry data and the corresponding user ID”. To remedy this issue it is suggested the claim be revised to read, “wherein the instructions further comprise instructions to communicate…”, or to revise the claims so that it is similar to other dependent claims such as the first two lines of claim 14, or language similar to that effect. Correction is required.
In response to applicant's arguments under 35 U.S.C. §103. That Shimizu fails to teach that the server provides one or more lessons to a user device, The Office finds this argument non-persuasive. As previously shown, [0029] of Shimizu describes wherein the training application is divided between the teaching server (101) and the teaching client (115a), wherein the teaching server application performs the various processes described and the client merely executes their portion of the training application to receive graphical data generated by the training server and render the graphical data as a user interface 1. All dependent claims are similarly met. The rejection under §103 is clarified and maintained accordingly.
Priority






The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/598,331, filed 12/13/2017 is acknowledged, however written description support for analyzing telemetry data to determine one or more lessons to provide to the application of the user device in claims 1, 11, and 20 and the subsequent features in the dependent claims are provided only in the currently filed application and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and any dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 





Claim 16 recites the limitation " the instructions to receive the telemetry data” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeh-Koniecpol et al. (US Pub. 2012/0258437) in view of Shimizu et al. (US Pub. 2013/0167707 A1).
In re Claim 1, Sadeh-Koniecpol et al. discloses: a method of dynamic lesson determination, performed by an application server (at least wherein Sadeh-Koniecpol discloses a context aware system for prescribing cybersecurity training lessons/games to users based on sensor data captured from various clients devices in [0005]-[0008]. Wherein an overview of the system is provided in Figure 1 and [0023]-[0036]. Wherein Figure 2-4 a central analysis host computer (1010) may receive information collected from sensor devices placed within client devices (1002-1008) in [0051] and deliver training to the user’s client device based upon this received data in [0054]-[0057]. Wherein the data collected is shown in Figure 5, including a user accessing blacklisted websites, when they have last changed their passwords or the like. Wherein Figure 6 various events are detected and in Figure 7-9 various models are analyzed by the policy manager (7) in determining which training games/lessons should be provided to the client device), the method comprising: 
receiving, at the application server, telemetry data and a corresponding user identification (ID), wherein the telemetry data indicates at least one usage of a user device by a user associated with the user ID (at least at Figure 4, [0051]-[0054], wherein user telemetry data is captured via one or more sensors (2) embedded within their client device or other devices the user is using and the data as well as user signature is transmitted to the server. See also [0038], [0060]-[0062] [0033]-[0034], etc.); 
storing, by the application server, the telemetry data to one or more [data structures] (at least wherein the telemetry data is stored for a time period in a data structure of the server host in [0051]-; 
analyzing, at the application server, the telemetry data to determine one or more lessons (at least at the policy manager (7) in Figures 7-9 ¶ [0028]-[0029], [0039], [0051], [0054]-[0057], and [0063]-[0068], wherein the policy manager within the application server analyzes the telemetry data to determine which training lessons should be provided to the user at their client output device (1013); and
[indicating], by the application server, the one or more lessons to […] the user device (at least at [0006], [0057], claim 74, etc., and [0003], [0057], [0070], and [0072], wherein training games are output on the user’s client device once determined to be appropriate by the application server).
Sadeh-Koniecpol et al. is arguably silent on the application server saving the telemetry data to a database, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] storing, by the application server, the [user] data to one or more databases (wherein collected user data is stored in a database (105) by the application server in [0035]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server save the collected telemetry data to a local database, as taught by Shimizu et al., for the purpose of providing a data storage structure locally within the application server which enables fast and efficient access to user data information for the benefit of increasing the system ability to more quickly analyze relevant collected data and determine the required training material.
Sadeh-Koniecpol et al. is arguably silent on the application server sending the sessions to a dynamic game application on the user device, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] sending, by the application server, the one or more lessons to a dynamic gamification application of the user device (at least at Figure 1, 2A-B, wherein teaching server (101) provides a training application (103b) to the user client device (115), which enables the user to play various games to learn about educational content in [0028]-[0029], [0033], [0034], etc. Wherein the teaching server (101) uses training application (103a) to generate lessons in [0040]-[0044] and provides a user interface of these generated lessons to the client device (115) perhaps through their training application (103b) or another user interface application).
Sadeh-Koniecpol et al. to have the application server send the lessons to a dynamic gamification application of the user device, as taught by Shimizu et al. for the purpose of providing a dedicated application for use by the user when accessing the lesson content for the benefit of increasing the organizational unification of the lesson prescription workflow through use of a common application.
In re Claim 2, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 1 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: receiving, at the application server, additional telemetry data, wherein the additional telemetry data indicates at least one usage of another user device by another user; and determining the one or more lessons based on the telemetry data and the additional telemetry data (at least at ¶ [0033] wherein the telemetry data is collected for a plurality of users on a variety of devices. Wherein ¶ [0029], [0055]-[0056], batches of training content is assigned to a group of users based upon their telemetry data by the policy manager).
In re Claim 3, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 1 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: receiving, at the application server, environmental data; and 3 1Attorney Docket No. TM PO476USdetermining the one or more lessons based on the telemetry data and the environmental data (at least at Figure 5 and 6, wherein the application server receives sensor information relating to WiFi access points, when a USB drive is connected, when a computer is likely infected with a virus based on actions, or the like, and this information is used in determining lessons to provide to the user in Figure 8, among others).
In re Claim 4, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 1 discloses the claimed invention as shown above, Modified Sadeh-Koniecpol et al. further discloses: receiving, at the application server, results from the dynamic gamification application of the user device, wherein the results indicate at least one of metrics or scores of a dynamic gamification application session performed by the user; […] (at least at [0059], wherein the application server receives results from the training module indicating a user’s proficiency. See also the usage of historical training 
Sadeh-Koniecpol et al. is arguably silent on determining one or more lessons to provide to the user based upon the results of previous game sessions , but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] receiving, at the application server, results from the dynamic gamification application of the user device, wherein the results indicate at least one of metrics or scores of a dynamic gamification application session performed by the user; and determining the one or more lessons based on the [user] data and the results (at least at [0059], wherein the system determines if a user’s answer to past activities was correct a certain number of times in a row and utilizes this information to determine if the user has advanced to the next level and provides lessons according to the user’s determined knowledge level. See also ¶ [0034], [0058], [0060], [0063], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server track user performance on tasks and provide new tasks to the user based also on their performance history, as taught by Shimizu et al. for the purpose of providing educational lessons which are in accordance with the user’s current abilities/knowledge for the benefit of personalizing the training to the user to increase the pedagogic value of the system and user engagement.
In re Claim 5, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 1 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the one or more lessons include problems to be presented to the user of the user device via the dynamic gamification application to improve cybersecurity practices by the user (at least at ¶ [0073], wherein the problems provided to the user involve assessing the user’s understanding of phishing links. See also [0055], claim 60, etc.).
In re Claim 6, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 1 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein receiving the telemetry data comprises communicating with a monitoring module of the user device, wherein the monitoring module of the user device is configured to intercept client-side application or device use and to incorporate the client-side application or device use into the telemetry data (at least at ¶ [0051], wherein programs embedded in the client device sense the device use information as described above and send this information to the application server for processing and analysis).
In re Claim 7, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 6 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the monitoring module of the user device is configured to intercept the client-side application or device use independent of the dynamic gamification application of the user device (at least at ¶ [0051], wherein programs embedded in the client device sense the device use information as described above and send this information to the application server for processing and analysis. Wherein this collection is independent of the dynamic gamification application as combined above).
In re Claim 8, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 7 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the telemetry data indicates at least one of: a measure of passwords utilized by the user, websites visited by the user, hyperlinks activated by the user, text messages sent or received by the user, applications installed on the user device, a version number of an operating system of the user device, a version number of one or more applications installed on the user device, device settings of the user device, and security settings of one or more networks accessed by the user device (at least at ¶ [0037], [0051] and Figure 5, wherein the sensors track the websites visited by the user, the wifi networks the access or the like).
In re Claim 9, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 6 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more [data structures] to determine the one or more lessons for the user 
In re Claim 10, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 6 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: further comprising: determining a risk assessment for the user based on the telemetry data; and determining the one or more lessons based on the risk assessment (at least at ¶ [0066], claim 56, and Figure 8-9, wherein the system utilizes the telemetry data to determine a risk assessment probability for falling into a cyber-security trap. Wherein based upon this probability various lessons are identified to be provided to the user. Wherein Claim 56, the training needs model estimate is determined using machine learning techniques such as neural networks, decision trees, or the like to predict parameters).
In re Claim 11, Sadeh-Koniecpol et al. discloses: an application server, comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having instructions stored therein (at least wherein Sadeh-Koniecpol discloses a context away system for prescribing cybersecurity training lessons/games to users based on sensor data captured from various clients devices in [0005]-[0008]. Wherein an overview of the system is provided in Figure 1 and [0023]-[0036]. Wherein Figure 2-4 a central analysis host computer (1010) may receive information collected from sensor devices placed within client devices (1002-1008) in [0051] and deliver training to the user’s client device based upon this received data in [0054]-[0057]. Wherein the data collected is shown in Figure 5, including a user accessing blacklisted websites, when the have last changed their passwords or the like. Wherein Figure 6 various events are detected and in Figure 7-9 various models are analyzed by the policy manager (7) in determine which training games/lessons should be provided to the client device), which when executed by the at lest one processor, direct the application server to:: 
receive telemetry data and a corresponding user identification (ID), wherein the telemetry data indicates at least one usage of a user device by a user associated with the user ID (at least at Figure 4, [0051]-[0054], wherein user telemetry data is captured via one or more sensors (2) embedded within their client device or other devices the user is using and the data as well as user signature is transmitted to the server. See also [0038], [0060]-[0062] [0033]-[0034], etc.); 
store the telemetry data to one or more [data structures] (at least wherein the telemetry data is stored for a time period in a data structure of the server host in [0051]-[0053] and [0070] for analysis. See also the data structure (3) in (1012) which stores the telemetry data of users); 
analyze the telemetry data to determine one or more lessons (at least at the policy manager (7) in Figures 7-9 ¶ [0028]-[0029], [0039], [0051], [0054]-[0057], and [0063]-[0068], wherein the policy manager within the application server analyzes the telemetry data to determine which training lessons should be provided to the user at their client output device (1013); and
[indicate] the one or more lessons to […] the user device (at least at [0006], [0057], claim 74, etc., and [0003], [0057], and [0072], wherein training games are output on the user’s client device once determined to be appropriate by the application server).
Sadeh-Koniecpol et al. is arguably silent on the application server saving the telemetry data to a database, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] storing, by the application server, the [user] data to one or more databases (wherein collected user data is stored in a database (105) in [0035]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server save the collected telemetry data to a local database, as taught by Shimizu et al., for the purpose of providing a data storage structure locally within the application server which enables fast and efficient access to user data information for the benefit of increasing the system ability to more quickly analyze relevant collected data and determine the required training material.
Sadeh-Koniecpol et al. is arguably silent on the application server sending the sessions to a dynamic game application on the user device, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] sending, by the application server, the one or more lessons to a dynamic gamification application of the user device (at least at Figure 1, wherein teaching server (101) provides a training application (103b) to the user client device (115), which enables the user to play various games to learn about educational content in [0028]-[0029], [0033], [0034], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server send the lessons to a dynamic gamification application of the user device, as taught by Shimizu et al. for the purpose of providing a dedicated application for use by the user when 
In re Claim 12, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 11 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: receive additional telemetry data, wherein the additional telemetry data indicates at least one usage of another user device by another user; and determine the one or more lessons based on the telemetry data and the additional telemetry data (at least at ¶ [0033] wherein the telemetry data is collected for a plurality of users on a variety of devices. Wherein ¶ [0029], [0055]-[0056], batches of training content is assigned to a group of users based upon their telemetry data by the policy manager).
In re Claim 13, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 11 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: receive environmental data; and  3 1Attorney Docket No. TM PO476USdetermine the one or more lessons based on the telemetry data and the environmental data (at least at Figure 5 and 6, wherein the application server receives sensor information relating to WiFi access points, when a USB drive is connected, when a computer is likely infected with a virus based on actions, or the like, and this information is used in determining lessons to provide to the user in Figure 8, among others).
In re Claim 14, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 11 discloses the claimed invention as shown above, Modified Sadeh-Koniecpol et al. further discloses: receive results from the dynamic gamification application of the user device, wherein the results indicate at least one of metrics or scores of a dynamic gamification application session performed by the user; […] (at least at [0059], wherein the application server receives results from the training module indicating a user’s proficiency. See also the usage of historical training information in [0037], [0039], [0046], [0054], [0059], etc. Wherein these results are received from a dynamic gamification application as combined above).
Sadeh-Koniecpol et al. is arguably silent on determining one or more lessons to provide to the user based upon the results of previous game sessions , but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] receiving, at the application server, results from the dynamic gamification application of the user device, wherein the results indicate at least one of metrics or scores of a dynamic gamification application session performed by the user; and determining the one or more lessons based on the [user] data and the results (at least at [0059], wherein the system determines if a user’s answer to past activities was correct and utilizes this information to determine if the user has advanced to the next level and provides lessons according to the user’s determined knowledge level. See also ¶ [0058], [0060], [0063], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server track user performance on tasks and provide new tasks to the user based also on their performance history, as taught by Shimizu et al. for the purpose of providing educational lessons which are in accordance with the user’s current abilities/knowledge for the benefit of personalizing the training to the user to increase the pedagogic value of the system and user engagement.
In re Claim 15, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 11 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the one or more lessons include problems to be presented to the user of the user device via the dynamic gamification application to improve cybersecurity practices by the user (at least at ¶ [0073], wherein the problems provided to the user involve assessing the user’s understanding of phishing links. See also [0055], claim 60, etc.).
In re Claim 16, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 11 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the instructions to receive the telemetry data and the corresponding user ID comprise instructions to communicate with a monitoring module of the user device, wherein the monitoring module of the user device is configured to intercept client-side application or device use and to incorporate the client-side application or device use into the telemetry data (at least at ¶ [0051], wherein programs embedded in the client device sense the device use information as described above and send this information to the application server for processing and analysis).
In re Claim 17, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 16 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the monitoring module of the user device is configured to intercept the client-side application or device use independent of the dynamic gamification application of the user device (at least at ¶ [0051], wherein programs embedded in the client device sense the device use information as described above and send this information to the application server for processing and analysis. Wherein this collection is independent of the dynamic gamification application as combined above).
In re Claim 18, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 17 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein the telemetry data indicates at least one of: a measure of passwords utilized by the user, websites visited by the user, hyperlinks activated by the user, text messages sent or received by the user, applications installed on the user device, a version number of an operating system of the user device, a version number of one or more applications installed on the user device, device settings of the user device, and security settings of one or more networks accessed by the user device (at least at ¶ [0037], [0051] and Figure 5, wherein the sensors track the websites visited by the user, the wifi networks the access or the like).
In re Claim 19, the previous combination of Sadeh-Koniecpol et al. and Shimizu et al. as applied to claim 16 discloses the claimed invention as shown above, Sadeh-Koniecpol et al. further discloses: wherein analyzing the telemetry data comprises applying, by a machine learning service module of the application server, one or more machine learning techniques to the telemetry data stored in the one or more [data structures] to determine the one or more lessons for the user (at least at ¶ [0066], claim 56, and Figure 8-9, wherein the system utilizes the telemetry data to determine a risk assessment probability for falling into a cyber-security trap. Wherein based upon this probability various lessons are identified to be provided to the user. Wherein Claim 56, the training needs model estimate is determined using machine learning techniques such as neural networks, decision trees, or the like to predict parameters).
In re Claim 20, Sadeh-Koniecpol et al. discloses: one or more non-transitory computer-readable media storing computer-executable instructions (at least wherein Sadeh-Koniecpol discloses a context away system for prescribing cybersecurity training lessons/games to users based on sensor data captured from various clients devices in [0005]-[0008]. Wherein an overview of the system is provided in Figure 1 and [0023]-[0036]. Wherein Figure 2-4 a central analysis host computer (1010) may receive , which when executed by the at least one processor of an application server, direct the application server to: 
receive telemetry data and a corresponding user identification (ID), wherein the telemetry data indicates at least one usage of a user device by a user associated with the user ID (at least at Figure 4, [0051]-[0054], wherein user telemetry data is captured via one or more sensors (2) embedded within their client device or other devices the user is using and the data as well as user signature is transmitted to the server. See also [0038], [0060]-[0062] [0033]-[0034], etc.); 
receive additional data, wherein the additional data comprises at least one of: additional telemetry data, environmental data (at least at Figure 5 and 6, wherein the application server receives sensor information relating to WiFi access points, when a USB drive is connected, when a computer is likely infected with a virus based on actions, or the like, and this information is used in determining lessons to provide to the user in Figure 8, among others), or [training] results wherein the additional telemetry data indicates at least one usage of another user device by another user(at least at ¶ [0033] wherein the telemetry data is collected for a plurality of users on a variety of devices. Wherein ¶ [0029], [0055]-[0056], batches of training content is assigned to a group of users based upon their telemetry data by the policy manager), and the [training] results indicate at least one of metrics or scores of a [training] session performed by the user (at least at [0059], wherein the application server receives results from the training module indicating a user’s proficiency. See also the usage of historical training information in [0037], [0039], [0046], [0054], [0059], etc.).
store the telemetry data to one or more [data structures] (at least wherein the telemetry data is stored for a time period in a data structure of the server host in [0051]-[0053] and [0070] for analysis. See also the data structure (3) in (1012) which stores the telemetry data of users); 
analyze the telemetry data and the additional data to determine one or more lessons (at least at the policy manager (7) in Figures 7-9 ¶ [0028]-[0029], [0039], [0051], [0054]-[0057], and [0063]-[0068], wherein the policy manager within the application server analyzes the telemetry data to determine which training lessons should be provided to the user at their client output device (1013)), by applying one or more machine learning techniques to the telemetry data and the additional data stored in the one or more [data structures] to determine the one or more lessons for the user (at least at Figures 8-9 and [0066] and Claim 56, wherein machine learning techniques are used to assess the risks of a user performing a particular adverse action without training. Wherein based on this risk assessment lessons are chosen to provide to the user for remediation. Wherein this assessment is based on evaluating both telemetry, additional telemetry, and/or environmental data as cited above); and
[indicate] the one or more lessons to […] the user device (at least at [0006], [0057], claim 74, etc., and [0003], [0057], and [0072], wherein training games are output on the user’s client device once determined to be appropriate by the application server).
Sadeh-Koniecpol et al. is arguably silent on the application server saving the telemetry data to a database, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] storing, by the application server, the [user] data to one or more databases (wherein collected user data is stored in a database (105) in [0035]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server save the collected telemetry data to a local database, as taught by Shimizu et al., for the purpose of providing a data storage structure locally within the application server which enables fast and efficient access to user data information for the benefit of increasing the system ability to more quickly analyze relevant collected data and determine the required training material.
Sadeh-Koniecpol et al. is arguably silent on the application server sending the sessions to a dynamic game application on the user device, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] sending, by the application server, the one or more lessons to a dynamic gamification application of the user device (at least at Figure 1, wherein teaching server (101) provides a 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server send the lessons to a dynamic gamification application of the user device, as taught by Shimizu et al. for the purpose of providing a dedicated application for use by the user when accessing the lesson content for the benefit of increasing the organizational unification of the lesson prescription workflow through use of a common application.
Additionally, or alternatively, patentable weight need not be given to the requirement that the additional data is defined as the dynamic gamification application result since the limitation is recited in the alternative in the instant claim and therefore. However, in any event, Sadeh-Koniecpol et al. is arguably silent on determining one or more lessons to provide to the user based upon the results of previous game sessions, but Shimizu et al. teaches: [an electronic server-client learning game application, comprising] receiving, at the application server, results from the dynamic gamification application of the user device, wherein the results indicate at least one of metrics or scores of a dynamic gamification application session performed by the user; and determining the one or more lessons based on the [user] data and the results (at least at [0059], wherein the system determines if a user’s answer to past activities was correct a certain number of times in a row and utilizes this information to determine if the user has advanced to the next level and provides lessons according to the user’s determined knowledge level. See also ¶ [0058], [0060], [0063], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Sadeh-Koniecpol et al. to have the application server track user performance on tasks and provide new tasks to the user based also on their performance history, as taught by Shimizu et al. for the purpose of providing educational lessons which are in accordance with the user’s current abilities/knowledge for the benefit of personalizing the training to the user to increase the pedagogic value of the system and user engagement.
















Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, lesson generation by a server is also arguably described in Sadeh-Koniecpol et al. in [0070], [0072], among others.